This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 VICTOR R. PLENGE FARFAN,

 3          Plaintiff-Appellee,

 4 v.                                                                          No. 31,742

 5 JOHN BARNCASTLE,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Clay Campbell, District Judge

 9 Alvin R. Garcia
10 Albuquerque, NM

11 for Appellee

12 John Barncastle
13 Albuquerque, NM

14 Pro Se Appellant


15                                 MEMORANDUM OPINION

16 BUSTAMANTE, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary dismissal has been filed,

3 and the time for doing so has expired.

4       Dismissed.

5       IT IS SO ORDERED.



6
7                                          MICHAEL D. BUSTAMANTE, Judge

8 WE CONCUR:



 9
10 MICHAEL E. VIGIL, Judge



11
12 TIMOTHY L. GARCIA, Judge




                                            2